[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant in this action has filed the paper dated October 6, 1992, containing twelve pages and six attached exhibits. This document ranges from Motion for Change of Venue to Motions to Vacate. In all, there appear to be requests to that court on ten to twelve motions.
The defendant in this document has cited statutes of the State of Connecticut, Connecticut Practice Book and various Appellate and Supreme Court decisions.
The court finds no merit to any of these claims (of the defendant and denies all of her motions.
Quinn, J.